DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Kaminski on June 10, 2021.
Claim 1 in the present application has been amended as follows: 
1. 	A door closing apparatus, comprising: 
a latching mechanism provided on a vehicle door and configured to be brought into engagement with a striker, which is provided on a vehicle body, to hold the vehicle door in a half closed state and a fully closed state; 
a closing mechanism configured to be linked with the latching mechanism to shift the latching mechanism from a half latching state where the vehicle door is held in the half closed state to a fully latching state where the vehicle door is held in the fully closed state; and 
a driving source configured to operate the closing mechanism, 
wherein the closing mechanism comprises: 
a driving member configured to be rotated by power of the driving source; 
relatively rotatably coupled to the driving member 
a releasing member configured to rotate in response to an operation of a door opening operation source to release a linkage of the linking member with the latching mechanism, 
wherein the driving member has a shaft portion, configured to be a rotational center of the driving member, and which is supported by the releasing member, and 
wherein a state where the shaft portion is supported by the releasing member is cancelled by a rotation of the releasing member in response to the operation of the door opening operation source.

REASONS FOR ALLOWANCE
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowance:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 1-5.
In regards to claim 1, the prior art of record fails to disclose the driving member has a shaft portion, configured to be a rotational center of the driving member, and which is supported by the releasing member and wherein the state where the shaft portion is supported by the releasing member is cancelled by a rotation of the releasing member. The examiner can find no motivation to modify the devices disclosed by the prior art of record to include a shaft configured to be a rotational center of the driving member and further include a shaft portion supported by the releasing member wherein the 
In regards to claims 2-5, the prior art of record fails to disclose each and every limitation of claim 1 from which the claims depend.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shibayama et al., US 2017/0298662, related to a motorized vehicle door with an inside handle that may be actuated to disconnect an outside handle and actuator lever. 
Machida, US 6131337, related to a vehicle door closing apparatus with a cancel lever that engages a pin on a passive lever located at/near the pivoting center of a driving lever, when the cancel lever engages the pin movement of the passive lever is restricted to cancel the closing operation.
Kouzuma, US 2008/0022736, related to a door lock device with a mechanical cancel mechanism that rotates a guide lever connected to a driving lever, so the driving lever is inoperable to close the latch. 
Swan, US 6669247, related to a vehicle door latch rotatable to a half-latched position and a full-latched position by a driving source and with an opening lever that can cancel the connection between the latch and driving source by shifting the abutment of the power driven lever away from the latch.
Uehara et al., US 9163434, related to a vehicle door closing mechanism with a cancel lever actuated by a handle to displace a transmitting lever on the drive lever or close lever in order to prevent the close lever from contacting the latch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675